DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Norris et al. (US 2007/0198144 A1) (hereinafter, "Norris")

Regarding Claim 18, A remote station comprising: (Norris: Fig8 an RCU unit-800 [0007], The interface may allow integration-free connection for the payloads to a vehicle's control system, including for example a robotic control unit (RCU) (=remote station).
a processor; (Norris: [0013], In one embodiment, robotics computation is handled by processing circuits within the RCUs, Fig 8 shows RCU- processor-802). 
a communication interface for communicating with an unmanned vehicle (UV); and (Norris: [0054]-the RCUs 106a-n (See Fig-1) may be connected and may communicate with each other and other control system and vehicle components(=UV) via a CAN bus 110 and a packet switched network 108, such as an Ethernet network (=communication interface);
a non-transitory memory device storing machine-readable instructions that, when executed by the processor, causes the processor to receive and transmit data, the processor configured to: 
receive or retrieve an input; (Norris: [0055]-The RCUs 106a-n can further be connected or otherwise receive inputs from and provide signals to scanners 112a-n, Such as laser scanners, cameras 114a-b, radios 116a-b, and a Global Positioning System (GPS) 118);
process the input into one or more data packets for transmission to a payload device through the UV when the input is for the payload device connected to the UV; and (Norris: [0014]- the RCU uses a virtual terminal protocol to encapsulate Controller Area Network (CAN) or other types of data into one or more Ethernet packets (=process into packets). The RCU may then send the Ethernet packets to a dashboard OCU, remote OCU, or payload over at least one network. In [0061]- The payload-120 interfaces according to some embodiments of the present invention may be connected to a Switch or router that may be included in the RCUs 106a-n or otherwise in the vehicle control system (= RCU to payload through UV)).
transmit the one or more data packets to the UV through the communication interface for delivery to the payload device, wherein the payload device is connected to the UAV through at least two communication interfaces, the two communication interfaces being of different types from each other. (Norris: [0014]- The RCU may then send the Ethernet packets to a dashboard OCU, remote OCU, or payload (=transmit packets to payload through UV as in Fig1) over at least one network. See also, [0061] for connection of RCU to payload through UV. In [0054]-the RCUs 106a-n (See Fig-1) may be connected and may communicate with each other and other control system and vehicle components(=UV) via a CAN bus 110(=second interface) and a packet switched network 108, such as an Ethernet network (=first communication interface);

Regarding Claim 19, The remote station as claimed in claim 18, wherein the input is received from a client device; (Norris: [0055]-The RCUs 106a-n can further be connected or otherwise receive inputs from and provide signals to scanners 112a-n, Such as laser scanners, cameras 114a-b, radios 116a-b, and a Global Positioning System (GPS) 118(=client devices)).
wherein the processor is configured to process the input into one or more data packets by encapsulating some or all of the input within the one or more data packet (Norris: [0014]- the RCU uses a virtual terminal protocol to encapsulate Controller Area Network (CAN) or other types of data into one or more Ethernet packets (=process into packets)). 
wherein the processor is configured to process the input for transmission to the payload device through either a first or a second communication interface of the at least two communication interfaces based on a type of the input (Norris: [0014]-The RCU and/or VCU may then send the Ethernet packets to a dashboard OCU, remote OCU, or payload over at least one network. For example, there may be a local packet network Such as an Ethernet network, and a vehicle control network such as a CAN network, or any combination of the two. The Ethernet network is useful for transferring data among the payload (=based on type of the input));
wherein the remote station further comprises a software development kit (SDK) stored on the non-transitory computer readable medium for developing software applications for controlling an unmanned vehicle (UV) and a payload device connected to the UV, the SDK comprising: 4170052.1869US01(Norris: [0032]- FIG. 17 illustrates one embodiment of a software architecture for a camera and steering RCU 41700. The camera and steering software architecture 1700 may include a plurality of software layers such as application layer 1702 that can include one or more applications(=SDK). In [0058]- The RCUs 106a-n in FIG.1 may also be connected to other suitable payloads 120 through a payload interface (not shown). The payload interface may be securely mounted within the side or bottom walls of a vehicle bed Such as a truck bed):
a first application programming interface (API) utilized in developing software applications at the remote station, the first API configured to access the UV to obtain information regarding the payload device; (Norris: [0104] – [0105] refers to applications-808(=first API) as part of RCU code. For example, the applications 808 may include configuration code 810 that reads configuration files from storage and puts these values into appropriate locations in the data transport (=API function). Fig-17 shows RC-1700 sending data to payload cameras-1742 and receiving data from payload-cameras in-1736).
wherein the first API is configured to access the payload device through a communication interface between the remote station and the UV.  (Norris: Fig-17 shows RCU-1700 sending data to payload cameras-1742 using ethernet interface-1616 and receiving data from payload-cameras in-1736 using Ethernet interafec-1718).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,4-8,10-14,16,20 are rejected under 35 U.S.C. 103 as being unpatentable over  
Norris et al. (US 2007/0198144 A1) (hereinafter, "Norris") in view of Maeda et al. (US 2019 / 0058613 A1) et al. (US 2017/0155585 A1) (hereinafter “Maeda”)

Regarding Claim 1, Norris teaches, an unmanned vehicle (UV), comprising:
a processor configured to control operations of the UV (Norris: Fig. 2A, Robotic Level Control 204=UV); 
a first and a second communication interface for connecting to a payload device, the first and second communication interfaces being of different types from each other 
 (Norris: Fig. 2A: Interface 234=first interface and interface 236=second interface; both interfaces are used to connect to the payload, payload device shown in Fig. 1); 
a third communication interface for communicating with a remote station and (Norris: [0012], ethernet interface=third interface; [0011]-remote OCU-250=remote station)
a non-transitory memory device storing machine-readable instructions that, when executed by the processor, causes the processor to receive and transmit data, the processor configured to: 
receive, through the third communication interface, one or more data packets from the remote station; (Norris: [0060], remote OCU=remote device receive or transmit data with RCU-106(=inside UV));
transmit the one or more data packets to the payload device through the first communication interface when; and (Norris: [0071]- The payload inter faces 230, 232, 234, 236 can include an Ethernet port. The payloads may receive data or commands such as command to move the direction of chemical detection);
transmit the one or more data packets to the payload device through the second communication interface when (Norris: [0071]- The payload inter faces 230, 232, 234, 236 can include an Ethernet port. The payloads may receive data or commands such as command to move the direction of chemical detection);
Norris does not teach when the one or more data packets are designated for the first communication interface; when the one or more data packets are designated for the second communication interface.
Maeda teaches, when the one or more data packets are designated for the first communication interface (in [0040] - [0041] where the first communication protocol is a protocol, the first - type frame is an Ethernet frame including an Ethernet header and data that is a payload);
Maeda teaches when the one or more data packets are designated for the second communication interface ([0040] - [0041]- the second communication protocol is a CAN protocol. [0037]- In an onboard network including an Ethernet network and a CAN network, each of the ECUs that communicate with other electronic control units will have an interface for at least one of Ethernet and CAN).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norris, when the one or more data packets are designated for the first communication interface; when the one or more data packets are designated for the second communication interface as taught by Maeda in [0036] to use separate networks for ethernet packets and CAN maximum amount of data that can be transmitted by one frame is greater in Ethernet ( registered trademark ) as compared to CAN.

Regarding Claim 2,  The UV as claimed in claim 1, wherein: the first and second communication interfaces comprises logical interfaces implemented through at least one hardware interface; at least one of the first communication interface or the second communication interface comprises one of: Ethernet connection, Controller Area Network (CAN) Bus connection, serial connection, Inter-integrated Circuit (12C) connection, printed circuit board (PCB) interface, USB connection, a proprietary physical link, or a wireless connection; and the UV includes the payload device. (Norris teaches in [0058], at least one of the first communication interface or the second communication interface comprises one of: Ethernet port, a CAN port, an RS232 port, or other suitable network communication port. Connectors in the truck bed or mast(s) may be armored versions of Ethernet or other multipin connectors (=physical link), or WPAN transceivers(=wireless). See also [0041]- the vehicle control system network includes TCP/IP. Ethernet, local mesh, wireless USB, and/or ZigBee).

Regarding Claim 4, the UV as claimed in claim 1, wherein the processor is configured to determine that one of the one or more data packets is designated for the first or second communication interface. (Norris teaches in [0071]-An interface 230 and a rear payload Ethernet interface 232. The external interfaces also comprise a front payload CAN interface 236(second interface) and forward payload Ethernet interface 234(=first communications interface). The payloads may and receive data or commands such as command to move the direction of chemical detection (=designated for first or second interface).
Norris does not teach, based on a header of the one data packet.
Maeda teaches, based on a header of the one data packet ([0063]- FIG. 3, The E - message is configured by adding a header (Ethernet header) before a payload that stores data, which is the principal content of transmission. The header includes a destination MAC address, source MAC address, and type).
 It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norris, based on a header of the one data packet as taught by Maeda to distinguish the packet type based on identification of the header.

Regarding Claim 5, Norris does not teach, the UV as claimed in claim 4, wherein the header comprises a port number.
Maeda teaches, the UV as claimed in claim 4, wherein the header comprises a port number.
(in [0147], e in a case of having determined that the destination MAC address of the header is not the particular value), the transfer destination selecting unit 120 uses the MAC address table to select a port).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norris, the UV as claimed in claim 4, wherein the header comprises a port number as taught by Maeda to distinguish the packet type based on identification of the header and the port type based on type of packet.

Regarding Claim 6, the UV as claimed in claim 1, wherein the processor is configured to determine that one of the one or more data packets is designated for the first or second communication interface (Norris teaches in [0071]- The external interfaces also comprise a front payload CAN interface 236(second interface) and forward payload Ethernet interface 234(=first communications interface). The payloads may send (=packets designated for interface) and receive data or commands such as command to move the direction of chemical detection).
Norris does not teach, based on an IP address of the one data packet.  
Maeda teaches based on an IP address of the one data packet (in [0047]- destination MAC address (=IP address) in the Ethernet header in the first - type frame, the bit indicating whether or not a global MAC address, to a value indicating not the global MAC address)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norris, based on an IP address of the one data packet as taught by Maeda to distinguish the packet type based on identification of the header using IP address information.

Regarding Claim 7, the UV as claimed in claim 6, wherein the processor is configured to determine that the one data packet is designated for the first or second communication interface. (Norris teaches in [0071]- The external interfaces also comprise a front payload CAN interface 236(second interface) and forward payload Ethernet interface 234(=first communications interface). The payloads may send (=packets designated for interface) and receive data or commands such as command to move the direction of chemical detection).
Norris does not teach, based on a subnet of the IP address of the one data packet.
Maeda teaches based on a subnet of the IP address of the one data packet (Fig-23 shows separate network addresses with their respective networks or subnets being created by separate destination MAC addresses assigned to respective Data Types like “Steering Instruction angle”. See also [0141]- [0142]- In this example, the data type to which the local MAC address has been correlated is information to be transmitted to the C – ECU or second network.)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norris, based on a subnet of the IP address of the one data packet as taught by Maeda to distinguish the packet type based on identification of the header IP address when dividing a network into at least two separate networks is necessary for controlling separate ECU components.

Regarding Claim 8, the UV as claimed in claim 1, wherein the first communication interface is configured to transmit data packets other than control commands, and the second communication interface is configured to transmit control commands for controlling operations of the payload device.  (Norris teaches in [0071]-the payloads may send data, such as levels of harmful chemicals that are detected if the payload is a chemical detection system, and receive data or commands (=transmit data packets or commands) such as command to move the direction of chemical detection. Norris teaches in [0096]- for example, a chemical detection payload may be connected to front payload CAN interface 236(=second communication interface) that detects the presence of a chemical harmful to humans and the general location of the chemical source (=interpreted as control command)).
Maeda teaches the UV as claimed in claim 1, wherein the first communication interface is configured to transmit data packets other than control commands, and the second communication interface is configured to transmit control commands for controlling operations of the payload device (In [0059]- The E-ECUs 200a through 200c transmit or receive Ethernet frames(=ethernet data packets).The E-ECUS  are each connected to a devices such as the communication module 300a , rear camera 300b , and radar 300c , perform processing based on information obtained from the devices(=transmit data packets) , and can control devices as necessary , or transmit information to other ECUs(=UV).In [0057]- receive data frames from the busses making up the second network (=CAN or second network) , distinguish whether or not a data frame having a CAN - ID which it should receive , and can control the device(=transmit control commands to payload) connected to the C – ECU(=UV) in accordance with the data in the data frame).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norris, the UV as claimed in claim 1, wherein the first communication interface is configured to transmit data packets other than control commands, and the second communication interface is configured to transmit control commands for controlling operations of the payload device as taught by Maeda in [0036] to use the separate interfaces ethernet and CAN for specific uses based on maximum amount of data that can be transmitted by one frame is greater in Ethernet ( registered trademark ) as compared to CAN.

Regarding Claim 10, a process for receiving and transmitting data by an unmanned vehicle (UV), the UV comprising: (Norris: Fig. 2A, Robotic Level Control 204=UV); 
a first and a second communication interface for connecting to a payload device, (Norris teaches in Fig. 2A: Interface 234=first interface and interface 236=second interface; both interfaces are used to connect to the payload, payload device shown in Fig. 1),
 	and a third communication interface for communicating with a remote station (Norris: [0012], ethernet interface=third interface; [0011]-remote OCU-250=remote station)
 	the first and second communication interfaces being of different types from each other, the process comprising: 3970052.1869US01 (Norris teaches in Fig. 2A: Interface 234=first interface and interface 236=second interface are based on [0054] ethernet network-108 and second interface is a CAN network-109) 
receiving, through the third communication interface, one or more data packets from the remote station; (Norris: [0060], remote OCU=remote device receive or transmit data with RCU-106(=inside UV));
transmitting the one or more data packets to the payload device through the first communication interface (Norris: [0071]- The payload inter faces 230, 232, 234, 236 can include an Ethernet port. The payloads may receive data or commands such as command to move the direction of chemical detection);
transmitting the one or more data packets to the payload device through the second communication interface (Norris: [0071]- The payload inter faces 230, 232, 234, 236 can include an Ethernet port. The payloads may receive data or commands such as command to move the direction of chemical detection);
Norris does not teach, when the one or more data packets are designated for the first communication interface; and when the one or more data packets are designated for the second communication interface.
Maeda teaches, when the one or more data packets are designated for the first communication interface; (in [0040] - [0041] where the first communication protocol is an Ethernet protocol, the first - type frame is an Ethernet (registered trademark) frame including an Ethernet header and data that is a payload);
Maeda teaches, and when the one or more data packets are designated for the second communication interface ([0040] - [0041]- the second communication protocol is a CAN protocol. [0037]- In an onboard network including an Ethernet network and a CAN network, each of the ECUs that communicate with other electronic control units will have an interface for at least one of Ethernet and CAN).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norris, when the one or more data packets are designated for the first communication interface; and when the one or more data packets are designated for the second communication interface as taught by Maeda in [0036] to use separate networks for ethernet packets and CAN maximum amount of data that can be transmitted by one frame is greater in Ethernet ( registered trademark ) as compared to CAN.

Regarding Claim 11, The process as claimed in claim 10, wherein the first and second communication interfaces comprises logical interfaces implemented through at least one hardware interface; 
wherein at least one of the first communication interface or the second communication interface comprises one of: Ethernet connection, Controller Area Network (CAN) Bus connection, serial connection, Inter-integrated Circuit (12C) connection, printed circuit board (PCB) interface, USB connection, and a proprietary physical link. (Norris teaches in [0058], at least one of the first communication interface or the second communication interface comprises one of: Ethernet port, a CAN port, an RS232 port, or other suitable network communication port. Connectors in the truck bed or mast(s) may be armored versions of Ethernet or other multipin connectors (=physical link), or WPAN transceivers(=wireless). See also [0041]- the vehicle control system network includes TCP/IP. Ethernet, local mesh, wireless USB, and/or ZigBee).

Regarding Claim 12, The process as claimed in claim 10, comprising determining one of the one or more data packets is designated for the first or second communication interface (Norris teaches in [0071]-An interface 230 and a rear payload Ethernet interface 232. The external interfaces also comprise a front payload CAN interface 236(second interface) and forward payload Ethernet interface 234(=first communications interface). The payloads may and receive data or commands such as command to move the direction of chemical detection (=designated for first or second interface).
Norris does not teach, based on a header of the one data packet.
Maeda teaches, based on a header of the one data packet, ([0063]- FIG. 3, The E - message is configured by adding a header (Ethernet header) before a payload that stores data, which is the principal content of transmission. The header includes a destination MAC address, source MAC address, and type).
 It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norris, based on a header of the one data packet as taught by Maeda to distinguish the packet type based on identification of the header.

Regarding Claim 13, Norris does not teach, the process as claimed in claim 12, wherein the header comprises a port number.
Maeda teaches, the process as claimed in claim 12, wherein the header comprises a port number. (in [0147], e in a case of having determined that the destination MAC address of the header is not the particular value), the transfer destination selecting unit 120 uses the MAC address table to select a port).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norris, the process as claimed in claim 12, wherein the header comprises a port number as taught by Maeda to distinguish the packet type based on identification of the header and the port type based on type of packet.

Regarding Claim 14, The process as claimed in claim 10, comprising determining one of the one or more data packets is designated for the first or second communication interface (Norris teaches in [0071]- The external interfaces also comprise a front payload CAN interface 236(second interface) and forward payload Ethernet interface 234(=first communications interface). The payloads may send (=packets designated for interface) and receive data or commands such as command to move the direction of chemical detection).
Norris does not teach, based on an IP address of the one data packet.
Maeda teaches, based on an IP address of the one data packet (in [0047]- destination MAC address (=IP address) in the Ethernet header in the first - type frame, the bit indicating whether or not a global MAC address, to a value indicating not the global MAC address)
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norris, based on an IP address of the one data packet as taught by Maeda to distinguish the packet type based on identification of the header using IP address information.

Regarding Claim 16, Norris does not teach, the process as claimed in claim 10, wherein the first communication interface is configured to transmit data packets other than control commands, and the second communication interface is configured to transmit control commands for controlling operations of the payload device. 
Maeda teaches The process as claimed in claim 10, wherein the first communication interface is configured to transmit data packets other than control commands, and the second communication interface is configured to transmit control commands for controlling operations of the payload device (In [0059]- The E-ECUs 200a through 200c transmit or receive Ethernet frames(=ethernet data packets).The E-ECUS  are each connected to a devices such as the communication module 300a , rear camera 300b , and radar 300c , perform processing based on information obtained from the devices(=transmit data packets) , and can control devices as necessary , or transmit information to other ECUs(=UV). In [0057]- receive data frames from the busses making up the second network (=CAN or second network), distinguish whether or not a data frame having a CAN - ID which it should receive, and can control the device (=transmit control commands to payload) connected to the C – ECU(=UV) in accordance with the data in the data frame).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norris, The process as claimed in claim 10, wherein the first communication interface is configured to transmit data packets other than control commands, and the second communication interface is configured to transmit control commands for controlling operations of the payload device as taught by Maeda in [0036] to use the separate interfaces ethernet and CAN for specific uses based on maximum amount of data that can be transmitted by one frame is greater in Ethernet ( registered trademark ) as compared to CAN.

Regarding Claim 20, Norris does not teach, the remote station as claimed in claim 19, wherein the processor is configured to: when the input is determined to be a control command signal for the payload device, process the input for transmission to the payload device through the first communication interface; and when the input is determined to be a data signal other than a control command signal for the payload device, process the input for transmission to the payload device through the second communication interface.
Maeda teaches, the remote station as claimed in claim 19, wherein the processor is configured to: 
when the input is determined to be a control command signal for the payload device, process the input for transmission to the payload device through the first communication interface; and (In [0057]- receive data frames from the busses making up the second network (=CAN or second network) , distinguish whether or not a data frame having a CAN - ID which it should receive , and can control the device(=transmit control commands to payload) connected to the C – ECU(=UV) in accordance with the data in the data frame);
when the input is determined to be a data signal other than a control command signal for the payload device, process the input for transmission to the payload device through the second communication interface. (In [0059]- The E-ECUs 200a through 200c transmit or receive Ethernet frames (=ethernet data packets). The E-ECUS are each connected to a devices such as the communication module 300a, rear camera 300b, and radar 300c, perform processing based on information obtained from the devices (=transmit data packets), and can control devices as necessary, or transmit information to other ECUs(=UV)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norris, the remote station as claimed in claim 19, wherein the processor is configured to: when the input is determined to be a control command signal for the payload device, process the input for transmission to the payload device through the first communication interface; and when the input is determined to be a data signal other than a control command signal for the payload device, process the input for transmission to the payload device through the second communication interface as taught by Maeda in [0036] to use the separate interfaces ethernet and CAN for specific uses based on maximum amount of data that can be transmitted by one frame is greater in Ethernet ( registered trademark ) as compared to CAN.

Claim(s) 3,9,15,17 are rejected under 35 U.S.C. 103 as being unpatentable over  
Norris et al.  (US 2020/0120732 A1) (hereinafter, "Norris") in view of Maeda et al. (US 2019/0058613 A1) et al. (US 2017/0155585 A1) (hereinafter “Maeda”) in further view of Sweet et al. (US 2017/0295069 A1), (hereinafter, "Sweet")

Regarding Claim 3, the UV as claimed in claim 1, wherein the processor is configured to transmit data packets from the payload device to the remote station through the third communication interface; and (Norris teaches in [0058] - [0063], in [0060], a remote OCU-250 may be used to control payload operation and receive data from the payloads 120(=transmit data packets from payload) through the communications network located in the vehicle as shown in Fig 2A as in claim-1 rejection);
Norris in view of Maeda does not teach, and 3870052.1869US01 the processor is configured to receive and authenticate an identity associated with a sender of the one or more data packets prior to transmitting any one of the one or more data packets to the payload device.
Sweet teaches 3870052.1869US01the processor is configured to receive and authenticate an identity associated with a sender of the one or more data packets prior to transmitting any one of the one or more data packets to the payload device (in [0045] for authentication -The security communication links may use encryption or another secure means of communication in order to secure the communication between the radio module-270 and the processor-220. In [0018] remote device with UAV-200, processor-220 inside UAV-200 talking w remote device).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norris in view of Maeda, the processor is configured to receive and authenticate an identity associated with a sender of the one or more data packets prior to transmitting any one of the one or more data packets to the payload device as taught by Sweet to add security features between remote device and UAV to enhance data protection.

Regarding Claim 9, Norris in view of Maeda does not teach, the UV as claimed in claim 1, wherein the processor is configured to: monitor a quality of service (QoS) score of a first communication channel associated with one of the first and second communication interface; and upon detecting that the QoS score is below a pre-determined threshold, transmit the one or more data packets to the payload device through the other of the first and second communication interface.
Sweet teaches the UV as claimed in claim 1, wherein the processor is configured to: monitor a quality of service (QoS) score of a first communication channel associated with one of the first and second communication interface; and upon detecting that the QoS score is below a pre-determined threshold, transmit the one or more data packets to the payload device through the other of the first and second communication interface (in [0022], [0054]- processor of the UAV may adjust a quality of service (QoS) of the communication link in block 306, between the UAV and the communication network-152. In some embodiments, the processor of the UAV may adjust a handover parameter in block 306, such as a handover threshold, to adjust a likelihood of the performance of a handover. See also [0065]).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norris in view of Maeda, the UV as claimed in claim 1, wherein the processor is configured to: monitor a quality of service (QoS) score of a first communication channel associated with one of the first and second communication interface; and upon detecting that the QoS score is below a pre-determined threshold, transmit the one or more data packets to the payload device through the other of the first and second communication interface as taught by Sweet to adjust the communication parameter using a threshold to reduce radio frequency interference or adjust a likelihood of the performance of a handover to another base station by the UAV with the communication network.

Regarding Claim 15, The process as claimed in claim 14, comprising determining the one data packet is designated for the first or second communication interface (Norris teaches in [0071]- The external interfaces also comprise a front payload CAN interface 236(second interface) and forward payload Ethernet interface 234(=first communications interface). The payloads may send (=packets designated for interface) and receive data or commands such as command to move the direction of chemical detection).
Norris does not teach, based on a subnet of the IP address of the one data packet;
Maeda teaches based on a subnet of the IP address of the one data packet (Fig-23 shows separate network addresses with their respective networks or subnets being created by separate destination MAC addresses assigned to respective Data Types like “Steering Instruction angle”. See also [0141]- [0142]- In this example, the data type to which the local MAC address has been correlated is information to be transmitted to the C – ECU or second network.)
Norris in view of Maeda does not teach, wherein the process comprises receiving and authenticating an identity associated with a sender of the one or more data packets prior to transmitting any one of the one or more data packets to the payload device. 
Sweet teaches 3870052.1869US01the processor is configured to receive and authenticate an identity associated with a sender of the one or more data packets prior to transmitting any one of the one or more data packets to the payload device (in [0045] for authentication -The security communication links may use encryption or another secure means of communication in order to secure the communication between the radio module-270 and the processor-220. In [0018] remote device with UAV-200, processor-220 inside UAV-200 talking w remote device).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norris, based on a subnet of the IP address of the one data packet wherein the process comprises receiving and authenticating an identity associated with a sender of the one or more data packets prior to transmitting any one of the one or more data packets to the payload device as taught by Maeda and Sweet to distinguish the packet type based on identification of the header IP address when dividing a network into at least two separate networks is necessary for controlling separate ECU components and to add security features between remote device and UAV to enhance data protection.

Regarding Claim 17, Norris in view of Maeda does not teach, the process as claimed in claim 10, comprising: 
monitoring a quality of service (QoS) score of a first communication channel associated with one of the first and second communication interface; and upon detecting that the QoS score is below a pre-determined threshold, transmitting the one or more data packets to the payload device through the other of the first and second communication interface.
Sweet teaches, the process as claimed in claim 10, comprising: monitoring a quality of service (QoS) score of a first communication channel associated with one of the first and second communication interface; and upon detecting that the QoS score is below a pre-determined threshold, transmitting the one or more data packets to the payload device through the other of the first and second communication interface. (in [0022], [0054]- processor of the UAV may adjust a quality of service (QoS) of the communication link in block 306, between the UAV and the communication network-152. In some embodiments, the processor of the UAV may adjust a handover parameter in block 306, such as a handover threshold, to adjust a likelihood of the performance of a handover. See also [0065]).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norris in view of Maeda, the process as claimed in claim 10, comprising: monitoring a quality of service (QoS) score of a first communication channel associated with one of the first and second communication interface; and upon detecting that the QoS score is below a pre-determined threshold, transmitting the one or more data packets to the payload device through the other of the first and second communication interface as taught by Sweet to adjust the communication parameter using a threshold to reduce radio frequency interference or adjust a likelihood of the performance of a handover to another base station by the UAV with the communication network.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANINDITA SEN/Examiner, Art Unit 2478               

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478